IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20748
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

PATRICK O. EHIOGHAE,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the southern District of Texas
                     USDC No. H-00-CR-184-1
                      --------------------
                         August 7, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Patrick O. Ehioghae has filed a

motion to withdraw and a brief pursuant to Anders v. California,

386 U.S. 738 (1967).    Ehioghae has not filed a response.   Our

independent review of the brief and the record discloses no

nonfrivolous issue in this direct appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5th Cir. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.